Order entered March 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01607-CV

                             BRUCE B. MCLEOD, III, Appellant

                                               V.

                                   ALFRED GYR, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-02708-B

                                           ORDER
       The Court has before it appellant’s February 26, 2013 unopposed motion for third

extension of time to file his brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellant on February 27, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE